DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action is in response to claims filed on 8/9/2022 where claims 1-9 are amended. Claims 1-11 are pending and ready for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Applicant's arguments filed 8/9/2022 have been fully considered but they are not persuasive.

The Examiner has reviewed the Applicant’s arguments in their entirety (Pages 6 – 11). The Applicant  details why the teachings presented could not anticipate the applicant’s claims and/or limitations (see Page, 8 ITEM 1.1) based upon the network apparatus. The Examiner respectfully disagrees with the Applicant’s characterization of Kitani as Kitani explicitly teaches :

	see e.g. [0082] “ ... each switching device also performs the following processes in relation to the management device 100, or in relation to other neighboring switches devices 110”

	see e.g. Fig. 11 

Hence Kitani clearly provides one of ordinary skill in art the ability to not be uniquely dependent upon the network management device or have the option to decide when they would like to be solely dependent on the network management device.

In addition the independent claims recite “ ... a network environment of an external system or a relay device ...”

The Examiner notes the Applicant appears to be making a  product management decision with regards to what one of ordinary skill can accomplish with the teachings which contrast against the problem solving abilities of one of ordinary skill in the art. MPEP 2143.01 states:

"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."Id. at 418, 82 USPQ2d at 1396

The Examiner has maintained the rejection of dependent claim 2 based on the same rationale.




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 2, 5, and 10 – 11 are rejected under 35 USC 102(a)(1) as being unpatentable over Kitani (US 2008/0186875)

	Regarding claim 1, Kitani discloses a relay device comprising:

	an acquisition unit that acquires, upon detection of a change of settings concerning a network environment of an external system or the relay device, information related to the change (Kitani;

	see e.g. [0017] “ ... The connectivity relationship detector detects changes of connectivity relationships among the switching devices ...”

	see e.g. [0020] “ a configuration information acquirer that acquires second configuration information ... modify the first configuration information ... information managed in the network management apparatus is modified with reference to the configuration information ... managed configuration information may be modified in such a way as to maintain the switching devices in a communication-enabled state”

	see e.g. [0082] “ ... each switching device also performs the following processes in relation to the management device 100, or in relation to other neighboring switches devices 110”

	see e.g. Fig. 11);

	a generation unit that generates setting change information for causing settings of the external system to match settings of the relay device with reference to the information acquired by the acquisition unit (Kitani;
	see e.g. [0017] “... The connectivity relationship detector detects changes of connectivity relationships among the switching devices ... The configuration information modifier dynamically modifies the first configuration information in accordance with detected changes of connectivity relationships”

	see e.g. [0020] “ a configuration information acquirer that acquires second configuration information ... modify the first configuration information ... information managed in the network management apparatus is modified with reference to the configuration information ... managed configuration information may be modified in such a way as to maintain the switching devices in a communication-enabled state”

	see e.g. [0082] “ ... each switching device also performs the following processes in relation to the management device 100, or in relation to other neighboring switches devices 110”

	see e.g. Fig. 11); and

	an information setting unit that causes the setting change information generated by the generation unit to be set in the external system by transmitting the setting change information to the external system (Kitani;
	see e.g. [0090] “ Once the device information in the connectivity information management table 210 has been updated, the connectivity information processing module will generate connectivity information on the basis of the updated device, and send the generated connectivity information to the management device ...”

	see e.g. [0082] “ ... each switching device also performs the following processes in relation to the management device 100, or in relation to other neighboring switches devices 110”

	see e.g. Fig. 11).

	Regarding claim 2, Kitani discloses the relay device according to Claim 1, wherein in a case where the change of the settings concerning the network environment is a change of address information of the relay device used for network communication with the relay device by the external system, the acquisition unit acquires the address information of the relay device from a
server connected to an Internet and sets the address information in the relay device, the generation unit generates setting change information including the address information of the relay device, and the information setting
unit transmits the setting change information to the external system (Kitani;

	see e.g. [0031] “ ... address acquirer. The address acquirer may acquire an address externally so that the communication module is communicable with the network management apparatus, in the event that the communication module is not communicatable with the network management apparatus ...”

	see e.g. [0082] “ ... each switching device also performs the following processes in relation to the management device 100, or in relation to other neighboring switches devices 110”

	see e.g. Fig. 11).


	Regarding claim 5, Kitani discloses the relay device according to Claim 2, further comprising a unit that acquires address information of the external system set in the external system from the external system and sets the address information of the external system in the relay device (Kitani;

	see e.g. [0086] “ ... address acquisition process  ... attempt to establish communication  with the management device ...”
	see e.g. Fig. 9).


	Regarding claim 10, Kitani discloses a non-transitory computer readable medium storing a program causing a computer to execute a process, the process comprising:

	acquiring, upon detection of a change of settings concerning a network environment of an external system or a relay device, information related to the change (Kitani;

	see e.g. [0017] “ ... The connectivity relationship detector detects changes of connectivity relationships among the switching devices ...”

	see e.g. [0020] “ a configuration information acquirer that acquires second configuration information ... modify the first configuration information ... information managed in the network management apparatus is modified with reference to the configuration information ... managed configuration information may be modified in such a way as to maintain the switching devices in a communication-enabled state”

	see e.g. [0082] “ ... each switching device also performs the following processes in relation to the management device 100, or in relation to other neighboring switches devices 110”

	see e.g. Fig. 11);

	generating setting change information for causing settings of the external system to match settings of the relay device with reference to the acquired information (Kitani;

	see e.g. [0017] “... The connectivity relationship detector detects changes of connectivity relationships among the switching devices ... The configuration information modifier dynamically modifies the first configuration information in accordance with detected changes of connectivity relationships”

	see e.g. [0020] “ a configuration information acquirer that acquires second configuration information ... modify the first configuration information ... information managed in the network management apparatus is modified with reference to the configuration information ... managed configuration information may be modified in such a way as to maintain the switching devices in a communication-enabled state”

	see e.g. [0082] “ ... each switching device also performs the following processes in relation to the management device 100, or in relation to other neighboring switches devices 110”

	see e.g. Fig. 11); and

	causing the generated setting change information to be set in the external system by transmitting the setting change information to the external system (Kitani;
	see e.g. [0090] “ Once the device information in the connectivity information management table 210 has been updated, the connectivity information processing module will generate connectivity information on the basis of the updated device, and send the generated connectivity information to the management device ...”

	see e.g. [0082] “ ... each switching device also performs the following processes in relation to the management device 100, or in relation to other neighboring switches devices 110”

	see e.g. Fig. 11).

	Regarding claim 11, Kitani discloses a relay device comprising:

	acquisition means for acquiring, upon detection of a change of settings concerning a network environment of an external system or the relay device, information related to the change (Kitani;

	see e.g. [0017] “ ... The connectivity relationship detector detects changes of connectivity relationships among the switching devices ...”

	see e.g. [0020] “ a configuration information acquirer that acquires second configuration information ... modify the first configuration information ... information managed in the network management apparatus is modified with reference to the configuration information ... managed configuration information may be modified in such a way as to maintain the switching devices in a communication-enabled state”

	see e.g. [0082] “ ... each switching device also performs the following processes in relation to the management device 100, or in relation to other neighboring switches devices 110”

	see e.g. Fig. 11);

	generation means for generating setting change information for causing settings of the external system to match settings of the relay device with reference to the information acquired by the acquisition means (Kitani;
	see e.g. [0017] “... The connectivity relationship detector detects changes of connectivity relationships among the switching devices ... The configuration information modifier dynamically modifies the first configuration information in accordance with detected changes of connectivity relationships”

	see e.g. [0020] “ a configuration information acquirer that acquires second configuration information ... modify the first configuration information ... information managed in the network management apparatus is modified with reference to the configuration information ... managed configuration information may be modified in such a way as to maintain the switching devices in a communication-enabled state”

	see e.g. [0082] “ ... each switching device also performs the following processes in relation to the management device 100, or in relation to other neighboring switches devices 110”

	see e.g. Fig. 11); and

	information setting means for causing the setting change information generated by the generation means to beset in the external system by transmitting the setting change information to the external system (Kitani;
	see e.g. [0090] “ Once the device information in the connectivity information management table 210 has been updated, the connectivity information processing module will generate connectivity information on the basis of the updated device, and send the generated connectivity information to the management device ...”

	see e.g. [0082] “ ... each switching device also performs the following processes in relation to the management device 100, or in relation to other neighboring switches devices 110”

	see e.g. Fig. 11).






Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 3 is rejected under 35 USC 103 as being unpatentble over Kitani in view of Klaedtke (US 2017/0142026)
	Regarding claim 3,Kitani discloses the relay device according to claim 2, Kitani does not expressly disclose further comprising a write authority setting unit that, in a case where the relay device has no write authority for setting the address information of the relay device in the external system, acquires the write authority from the external system and sets the write authority in the relay device.

	However in analogous art Klaedtke discloses:

	Write authority setting unit (Klaedtke within the context of networking configurations teaches writing authority;

	see e.g. [0032] “Similar to read and write permissions in an operating system for accessing the content of files, permissions are defined ... state of a switch ... modifying its state ...  config_mod ..the config_mod permission allows a subject to change the switches configuration ...”

	see e.g. [0033]

	see e.g. [0027] “ ... permissions for administering network components ... SDN controller ...”)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitani with Kitani write authority scheme. The motivation being the modifies solution provides for increased efficiencies in network element management.


Kitani in view of Klaedtke disclose:
further comprising a write authority setting unit that, in a case where the relay device has no write authority for setting the address information of the relay device in the external system, acquires the write authority from the external system and sets the write authority in the relay device (The combined solution provides for obtaining permission from a remote system or entity on order for setting the address information explicitly taught by Kitani)

Claim 6 is rejected under 35 USC 103 as being unpatentable over Kitani in view of Tappin (US 2019/0166036)  and in further view of Miriyala (US 10,742,557)
	Regarding claim 6, Kitani discloses the relay device according to Claim 1, wherein a case where the change of the settings concerning the network environment is a change of settings of a routing table held in the external system, the acquisition unit acquires the routing table from the external system, and the generation unit generates the setting change information by updating the routing table acquired by the acquisition unit in accordance with a preset routing advertisement policy.

	However in analogous art Tappin discloses:

	wherein a case where the change of the settings concerning the network environment is a change of settings of a routing table held in the external system, the acquisition unit acquires the routing table from the external system, and the generation unit generates the setting change information by updating the routing table acquired by the acquisition unit (Tappin;

	see e.g. [0019] “ ...route injection server 10 ... advertise IP routes to other nodes 150 of the network 140 ... the route injection server 100 modifies the Next Hip field ...”

		see e.g. [0020] “The route injection server 110 may receive a request to inject a specified or particular route or routes from a variety of entities, including and Operation and Management (OAM) entity 130) and/or an external company 120”
	

	see e.g. [0026] “ ... advertise the injected routes to their associated routing tables ...”)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitani with Tappin’s routing advertisement scheme. The motivation being the combined invention provides for increased efficiencies in managing and/or controlling network traffic.


	Kitani in view of Tappin does not address conventional routing advertisement policies, and therefore does not expressly disclose:

in accordance with a preset routing advertisement policy.

	However in analogous art:

	in accordance with a preset routing advertisement policy (Mirlyala;

	see e.g. Abstract

	see e.g. Claim 3 “ ... the policy controller, a routing advertisement”).

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitani with Miriyala policy scheme. The motivation being the combined solution provides for influencing advertisements with polices resulting in increased efficiencies in managing and/or controlling network traffic.



	Claim 7 is rejected under 35 USC 103 as being unpatentable over Kitani in view of Tappin  and in further view of Miriyala and in further view of Nalmar (US 2015/0381444)
	Regarding claim 7, Kitani in view of Tappin  and in further view of Miriyala disclose the relay device according to Claim 6, Kitani does not expressly disclose further comprising a unit that causes routing control information set in the relay device to be set in the external system by transmitting the routing control information to the external system and causes the routing control information set in the external system to be set in the relay device by acquiring the routing control information set in the external system from the external system.
The Examiner has interpreted the above limitation to be a validation process with respect to routing information. In addition, the Examiner notes the Applicant’s specification defines routing control information as route data (see Page 8) in contrast to control plane data.
However in analogous art Nalmar discloses:
	further comprising a unit that causes routing control information set in the relay device to be set in the external system by transmitting the routing control information to the external system and causes the routing control information set in the external system to be set in the relay device by acquiring the routing control information set in the external system from the external system (Nalmar;

	see e.g. Abstract

	see e.g. [0010] “ ... generating a path validation packet, the path validation packet comprising a plurality of segment identifiers for use in segment routing and operations, administration and management ...  validating the path if a return path validation packet is received).

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitani with Nalmar’s path validation scheme. The motivation being the combined solution provides for increased efficiencies in confirming and/or validating potential routing paths.


Claims 8 and 9 are rejected under 35 USC 103 as being unpatentable over Kitani in view of Ostrom (US 2016/0057050)
	Regarding claim 8,Kitani discloses The relay device according to Claim 1, further comprising an inspecting unit that inspects an operation authority on the external system given to the relay device by the external system.

	However in analogous art Ostrom discloses:

an inspecting unit that inspects an operation authority on the external system given to the relay device by the external system (Ostrom;

	see e.g. [0034] “ ... the router may receive permissions to execute the packet forwarding or reroute request specified in the route table or execution control process”

	see e.g. [0046] “ ... centralized control of IP traffic ...”).

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitani with Ostroms’s permission and/or authority scheme. The motivation being the combined solution provides for validating a permission and/or authority level resulting in increased efficiencies in routing traffic.


	Regarding claim 9, Kitani in view of Ostrom disclose the relay device according to Claim 8, further comprising a unit that restricts the operation authority given to the relay device by the external system (Per dependent claim 8 one of ordinary skill in the art is readily able to deny permission and/or authority resulting in restricting operations).

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitani with Ostroms’s permission and/or authority scheme. The motivation being the combined solution provides for validating a permission and/or authority level resulting in increased efficiencies in routing traffic.





Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD L BARKER/Primary Examiner, Art Unit 2449